Citation Nr: 0939623	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  03-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of compression fracture, T12-L1 with lumbosacral 
strain and degenerative disc disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active duty from February 1972 to November 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board previously remanded this matter in August 2000, 
January 2004, and September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2007 Board remand, the RO was instructed to 
take appropriate action to schedule the Veteran for a VA 
examination, to include a request that the examiner 
specifically state whether the Veteran has additional loss of 
function due to flare-ups, fatigability, incoordination, and 
pain on movement.  

A VA examination was conducted in July 2009.  The examiner 
did not address whether the Veteran has additional loss of 
function due to flare-ups, fatigability, incoordination, and 
pain on movement.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of 
service-connected residuals of compression 
fracture, T12-L1 with lumbosacral strain 
and degenerative disc disease.  The RO 
should forward the Veteran's claims file 
to the examiner for review in conjunction 
with the examination and ask the examiner 
to confirm in the written report that such 
a review was conducted.  The orthopedic 
evaluation should include complete range 
of motion studies for the lumbar spine and 
thoracic spine and should address the 
duration of any incapacitating episodes, 
as set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The examiner should 
state whether the Veteran has additional 
loss of function due to flare-ups, 
fatigability, incoordination, and pain on 
movement.

2.  The Veteran should be scheduled for 
EMG and nerve conduction studies.  The 
examiner should identify any 
radiculopathy, if present, and state 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
such manifestations are related to the 
service-connected residuals of compression 
fracture, T12-L1 with lumbosacral strain 
and degenerative disc disease.

3.  The Veteran should be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.

4.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


